In a negligence action to recover damages for personal injuries sustained by the plaintiff, a passenger in an automobile owned and operated by defendant Warren H. Tompkins, as a result of its collision with an automobile operated by defendant Ott and owned by defendant Lockwood, Kessler & Bartlett, Inc., the plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered October 10, 1961 on a jury’s verdict after trial, dismissing the complaint as against the defendants Warren H. Tompkins and William M. Tompkins, Inc. With respect to the other defendants, the action had been settled upon a conditional release; and the trial had proceeded against the two Tompkins defendants only. Judgment affirmed, without costs. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.